Citation Nr: 0417540	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a back disorder, to 
include degenerative disc disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION


The veteran served on active duty from March 1951 to January 
1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 RO decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if they are required to take 
further action.


REMAND

The veteran contends that in 1951 he injured his back during 
service when he fell into a dry creek bed and landed on his 
canteen.  He has provided records from an August 2001 VA 
examination and private medical records from hospitals and 
doctors dated from January 1957 to January 1999.  It appears 
that the majority of the veteran's service medical records 
may have been lost in a 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri; however, a separation 
physical examination is of record, which reflects that the 
spine is clinically normal. 

Private medical records indicate that the veteran has been 
receiving treatment for back pain since at least 1957, and 
show that he has had a number of surgeries.  

At the time of an August 2001 VA examination, the physician 
opined that "it is very unlikely that his falling onto a 
canteen would lead him to have severe degenerative changes of 
nearly his entire lumbar spine and lead to spinal stenosis 
and subsequently neurogenic claudication."  

After the VA examination, the veteran submitted records from 
Madison General Hospital to further support his claim, of 
which some copies are illegible.  In a January 1957 X-ray, 
radiologist Robert Schmitz concluded there was "some 
herniation of nucleus pulposis (sic) into the inferior 
surfaces of the lower four bodies.  This has not changed any 
since the previous examination of November 1955."  The VA 
examination opinion of record does not include any discussion 
as to the significance, if any, of this finding.  Moreover, 
the claims file does not contain the actual reports of 
private clinical or X-ray examination in 1955.  Thus, remand 
to attempt to associate earlier treatment and diagnostic 
records with the claims file, and to obtain an etiologic 
opinion based on consideration of a more complete and 
accurate history, is indicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should again contact the 
veteran and afford him another 
opportunity to submit legible copies of 
all previously-submitted Madison General 
Hospital records and, in addition, to 
submit copies of the November 1955 X-ray 
reports or any report(s) of clinical 
findings pertinent to his back from that 
facility dated prior to 1957.  The RO 
should advise the veteran that VA will 
assist him in obtaining additional and/or 
legible copies of the relevant Madison 
General Hospital records if he provides 
the requisite release form(s) allowing 
for the RO to obtain these records on his 
behalf.

2.  After any additional records have 
been associated with the claims file, the 
RO should return the claims file to the 
same VA examiner who evaluated the 
veteran in August 2001, if available.  
The Board requests that that examiner 
review the veteran's claim with specific 
consideration of the 1957 X-ray report 
and also with consideration of any 
additional evidence associated with the 
file since the August 2001 VA 
examination.  The VA examiner is then 
requested to provide an opinion as to 
whether each existing back disability is 
more likely than not or less likely than 
not related to the veteran's in-service 
injury, or, whether such is otherwise 
etiologically related to the veteran's 
active service period.  The VA examiner 
is requested to include a discussion as 
to the significance, if any, of reference 
to examination findings in 1955.  In the 
event that the August 2001 examiner is 
not available, the RO should arrange for 
file review and current examination of 
the veteran by a physician with the 
appropriate expertise to provide the 
requested opinions.  The rationale for 
all opinions expressed should be 
provided.  

3.  The RO should review the claims file 
and ensure that all other notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
its implementing regulations are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).  

4.  After the above has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to service connection 
for his back disability based on all the 
evidence of record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case.  
The RO should ensure that appropriate 
action is taken with respect to the 
veteran's request for review by a Decision 
Review Officer prior to the return of the 
appeal to the Board.  The veteran and his 
representative should be afforded the 
opportunity to respond to the supplemental 
statement of the case.  



Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


